IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 : NO. 496
 MAGISTERIAL DISTRICTS WITHIN THE              :
 35th JUDICIAL DISTRICT OF THE                 : MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER

PER CURIAM



       AND NOW, this 12th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 35th Judicial District (Mercer County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Mercer

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 35-2-01                          City of Sharon
 Magisterial District Judge Travis P. Martwinski       Sharpsville Borough



 Magisterial District 35-2-02                          City of Farrell
 Magisterial District Judge Mary A. Odem               City of Hermitage
                                                       Shenango Township
                                                       West Middlesex Borough
                                                       Wheatland Borough
Magisterial District 35-3-01                       Coolspring Township
Magisterial District Judge Daniel W. Davis         Delaware Township
                                                   East Lackawannock Township
                                                   Fairview Township
                                                   Findley Township
                                                   Fredonia Borough
                                                   Jefferson Township
                                                   Lackawannock Township
                                                   Mercer Borough
                                                   Otter Creek Township
                                                   Perry Township
                                                   Salem Township
                                                   Sandy Creek Township
                                                   Sheakleyville Borough
                                                   Springfield Township
                                                   Wilmington Township

Magisterial District 35-3-02                       Deer Creek Township
Magisterial District Judge Douglas E. Straub       French Creek Township
                                                   Grove City Borough
                                                   Jackson Center Borough
                                                   Jackson Township
                                                   Lake Township
                                                   Liberty Township
                                                   Mill Creek Township
                                                   New Lebanon Borough
                                                   New Vernon Township
                                                   Pine Township
                                                   Sandy Lake Borough
                                                   Sandy Lake Township
                                                   Stoneboro Borough
                                                   Wolf Creek Township
                                                   Worth Township

Magisterial District 35-3-03                       Clark Borough
Magisterial District Judge Brian R. Arthur         Greene Township
                                                   Greenville Borough
                                                   Hempfield Township
                                                   Jamestown Borough
                                                   Pymatuning Township
                                                   South Pymatuning Township
                                                   Sugar Grove Township
                                                   West Salem Township



                                             -2-